SARA LANGMAN, Appellant,
v.
JOAN LONDON WEISS, Appellee.
No. 4D08-1740
District Court of Appeal of Florida, Fourth District.
August 5, 2009.
Christopher J. Lynch and Steven K. Hunter of Hunter, Williams & Lynch, P.A., Coral Gables, and Marvin Weinstein of Grover & Weinstein, P.A., Miami Beach, for appellant.
Richard A. Sherman, Sr., of Law Offices of Richard A. Sherman, P.A., and Samuel Tyler Hill of Hill & Lemongello, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed.
FARMER, CIKLIN, JJ., and LEBAN, MARK KING, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.